DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending and under examination.

Priority
	Acknowledge is made that this application is continuation application of US patent application 14/521230, filed 10/22/014; which claims priority from US provisional application 61/894411, filed 10/22/2013; 61/932140, filed on 01/27/2014; which is CIP of international patent application PCT/US13/46443, filed on 06/18/2013; which claims priority from US provisional application 61/745313, filed on 12/21/2012. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20030077297) in view of Meignant (US6060077), Giorgetti (US6291527), Diaz et al. (US5942531) and Lin et al. (US20070281008).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chen et al.  teaches a pharmaceutical formulation is provided in which a first fraction of an active agent is suspended in a vehicle, and the remaining, second fraction of the active agent is solubilized in the vehicle. The vehicle is comprised of at least one compound selected from the group consisting of a hydrophilic surfactant, a lipophilic surfactant, a triglyceride and a solubilizer, and is preferably comprised of at least two such compounds. The second fraction of the active agent solubilized in the vehicle represents about 20% to about 70% of the active agent (page 2, [0012]; claim 1 and 5-6). At least one of compound selected from the group consisting of a hydrophilic surfactant, a lipophilic surfactant, a triglyceride and a solubilizer is from about 1% to 
	Meignant teaches A galenical formulation is intended for local, essentially non-systemic, treatment of vaginal dryness, in particular in the menopausal woman. It comprises a free natural estrogen, in particular a micronized or vectorized estrogen, selected from 17B-estradiol and its Salts in Solution or in Suspension in a lipophilic 
	Giorgetti teaches vaginal cream comprising Tefose 63 (column 16, example 22), a mixture of PEG-6 stearate, ethylene glycol palmitosterate and PEG-32 stearate according to applicant’s specification.
	Diaz et al. teaches a cosmetic or pharmaceutical composition (claims 1, 18, 21) formulated as gelatin capsule comprises surfactant Tefose 63 (column 9, line 30-35). 
	Lin et al. teaches a personal lubricant dosage form comprising a soft gelatin capsule shell and a fill mass comprising a lubricant composition selected from the group consisting of a silicone and an anhydrous lubricant composition, said lubricant composition being insoluble with the outer capsule shell, wherein the composition has viscosity from about 100 to 200cps or about 100cps (claims 1, 11-12). In one embodiment, the composition in soft gelatin capsule is liquid ([0024]).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Chen et al.  is that Chen et al.    do not expressly teach 4ug or 10ug of estradiol, a mixture of PEG-6 stearate, ethylene glycol palmitosterate and PEG-32 stearate, viscosity in dependent claims 3-4. This deficiency in Chen et al.  is cured by the teachings of Meignant, Giorgetti, Diaz et al. and Lin et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen, as suggested by Meignant, Giorgetti, Diaz et al. and Lin et al.,  and produce the instant invention.
Since Chen teaches composition comprising estradiol with at least one of compound selected from the group consisting of a hydrophilic surfactant, a lipophilic surfactant, a triglyceride and a solubilizer is from about 1% to 99%, in one working example, estradiol is the only active agent, and in another example, the composition consisting of active agent 75 mg, Miglyol 812 (glyceryl tricaprylate / caprate; caprylic and capric triglyceride) 500mg ( 83.3%) and Polysorbate 80 (surfactant) 25mg (4.2%), it is obvious to have a composition comprising estradiol, caprylic and capric triglyceride at about 90%, surfactant at about 10%.
One of ordinary skill in the art would have been motivated to have estradiol at 4ug or 10ug, viscosity from 50cps to 1000cps or about 90cps because this is optimization under prior art condition. MPEP 2144.05. Under guidance from Meignant teaching estradiol from 2.5 ug to 15ug, Lin et al. teaching viscosity about 100 cps for 
One of ordinary skill in the art would have been motivated to have Tefose 63 (a mixture of PEG-6 stearate, ethylene glycol palmitosterate and PEG-32 stearate) as surfactant in the estradiol composition because Tefose 63 is a suitable surfactant in estradiol composition. MPEP 2144.07. Since Chen teaches surfactant, Giorgetti teaches vaginal cream comprising Tefose 63, Diaz et al. teaches a cosmetic or pharmaceutical composition formulated as gelatin capsule comprises surfactant Tefose 63, it is obvious for one of ordinary skill in the art to have Tefose 63 (a mixture of PEG-6 stearate, ethylene glycol palmitosterate and PEG-32 stearate) as surfactant and produce instant claimed invention with reasonable expectation of success.
Regarding claim 3, 9 and 15, Chen teaches  about 20% to about 70% of the active agent solubilized when estradiol at an amount of 0.5-2 mg, the much less 
Regarding claim 13, since prior arts teaches 4 ug of estradiol and 90% of caprylic and capric triglyceride, about 10% of a mixture of PEG-6 stearate, ethylene glycol palmitosterate and PEG-32 stearate, as well as capsule size 3 (holds about 300mg). Therefore, by simple calculation, 90% of caprylic and capric triglyceride is about 270 mg, and about 10% of a mixture of PEG-6 stearate, ethylene glycol palmitosterate and PEG-32 stearate is about 30 mg.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9189991; claims 1-21 of U.S. Patent No. 9289382; claims 1-9 of U.S. Patent No. 10537581; claims 1-18 of U.S. Patent No. 10568891; claims 1-9 of U.S. Patent No. 10258630; claims 1-7 of U.S. Patent No. 10471072; claims 1-10 of U.S. Patent No. 10398708 in view of Chen et al. (US20030077297), Meignant (US6060077), Giorgetti (US6291527), Diaz et al. (US5942531) and Lin et al. (US20070281008). Although the claims at issue are not the same, they are not patentably distinct from  each other because both direct towards virginal composition comprising estradiol, in view of those secondary reference teaching, it is obvious to produce applicant’s claimed invention. 

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 8-20 of copending Application No. 16004338; claims 1-27 of copedning application 16006721;  in view of Chen et al. (US20030077297), Meignant (US6060077), Giorgetti (US6291527), Diaz et al. (US5942531) and Lin et al. (US20070281008). Although the claims at issue are not the same, they are not patentably distinct from  each other because both direct towards virginal composition comprising estradiol, in view of those secondary reference teaching, it is obvious to produce applicant’s claimed invention. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.